UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4567


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PANFILO BAUTISTA-MARCIAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00383-WO-1)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,    North
Carolina, for Appellant.      Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Panfilo Bautista-Marcial pled guilty to transferring

false identification documents and possession of five or more

false identification documents.                The district court sentenced

him    to   37     months’      imprisonment     on     each     charge,     to     run

concurrently.           Bautista-Marcial’s      counsel       filed    a    brief   in

accordance       with   Anders    v.     California,    386 U.S. 738    (1967),

stating that, in counsel’s view, there are no meritorious issues

for appeal, but questioning whether Bautista-Marcial’s sentence

was reasonable.          Bautista-Marcial was advised of his right to

file a pro se supplemental brief, but has not done so.                        Finding

no reversible error, we affirm.

            We     have       reviewed    Bautista-Marcial’s          sentence      and

conclude that it was properly calculated and that the sentence

imposed was reasonable.           See Gall v. United States, 552 U.S. 38,

51 (2007); see United States v. Llamas, 599 F.3d 381, 387 (4th

Cir.    2010).          The    district     court     followed     the      necessary

procedural steps in sentencing Bautista-Marcial, appropriately

treated     the     Sentencing         Guidelines      as   advisory,        properly

calculated and considered the applicable Guidelines range, and

weighed the relevant 18 U.S.C. § 3553(a) (2006) factors in light

of    Bautista-Marcial’s        individual     characteristics        and    history.

We conclude that the district court did not abuse its discretion

in imposing the chosen sentence.                See Gall, 552 U.S. at 41;

                                           2
United    States   v.   Allen,    491 F.3d 178,   193    (4th      Cir.   2007)

(applying    appellate      presumption        of     reasonableness         to     within

Guidelines sentence).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     This    court      requires       that    counsel     inform      Bautista-

Marcial, in writing, of the right to petition the Supreme Court

of the United States for further review.                      If Bautista-Marcial

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                         Counsel’s

motion must state that a copy thereof was served on Bautista-

Marcial.    We dispense with oral argument because the facts and

legal    contentions    are     adequately       presented        in   the    materials

before this    court     and    argument      would     not   aid      the   decisional

process.



                                                                                  AFFIRMED




                                          3